DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the RCE filed April 30, 2021. The following rejections are overcome:
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).
Claims 1-3, 5-6, 8-12,17, 33, 35, 41, 42, 55 & 58 under 35 U.S.C. 103 as being unpatentable over Buqa et al. U.S. Pub. 2013/0034651 in view of Deguchi U.S. Pub. 2013/0330636.
Claims 13 & 18 under 35 U.S.C. 103 as being unpatentable over Buqa et al. U.S. Pub. 2013/0034651 in view of TONEGAWA et al. U.S. Pub. 2014/0199475.
Claim 19 under 35 U.S.C. 103 as being unpatentable over Buqa et al. U.S. Pub. 2013/0034651 in view of MOROZUMI et al. U.S. Pub. 2015/0318542.
Claim 60 under 35 U.S.C. 103 as being unpatentable over Buqa et al. U.S. Pub. 2013/0034651 in view of TONEGAWA et al. U.S. Pub. 2014/0199475 and further in view of Xu et al. U.S. Pat. 9,698,423.
Claims 1-3, 5-6, 8-13, 17-19, 33, 35, 41-42, 55, 58, 60 are rejected as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-13, 17-19, 33, 35, 41-42, 55, 58, 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  acid polymer binders of poly (acrylic acid) (PAA), poly(methacrylic acid) (PMAA), does not reasonably provide enablement for any acidic polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant does not provide a laundry list of acidic polymers in the Specification. The Specification only provides two acidic polymer binders poly (acrylic acid) (PAA), poly(methacrylic acid) (PMAA).  See Page 3, lines 1-5. Therefore, it is unclear as to whether the potentially 100s of acid polymers that exist were contemplated at the time of filing, when only two acid polymers are disclosed in the instant Specification. 
(1) The Breadth of the claims: The independent claims are extremely broad in that they fail to recite specific acid polymers. 
(2) The Nature of the invention: The claimed invention is directed to an electrode material comprising particles of an electrochemical active material.
(3) The State of the prior art:  In the prior art, it is well known to employ acid polymers, but the art does not appear to teach an electrode material comprising polymer binder consisting of an acid polymer of poly (acrylic acid) (PAA), poly(methacrylic acid) (PMAA), wherein the molecular weight range is from about 200000 g/mol  to about 600, 000 g/mol.
(4) The level of one of ordinary skill in the art: Although a person of ordinary skill in the art would be able to recognize acid polymer of poly (acrylic acid) (PAA), poly(methacrylic acid) (PMAA) as polymer binders in electrodes, it is not clear if the skilled artisan would apply potentially 100s of acid polymers with a molecular weight range is from about 200000 g/mol  to about 600, 000 g/mol in electrodes.
(5) The level of predictability in the art: Although there is inherent predictiabiity in determining acid polymers, it does not appear to be predictable to chose potentially 100s of acid polymers with a molecular weight range is from about 200000 g/mol  to about 600, 000 g/mol in electrodes.
(6) The amount of direction or guidance presented: The Specification only provides two acidic polymer binders poly (acrylic acid) (PAA), poly(methacrylic acid) (PMAA).  See Page 3, lines 1-5.  However, there appears to be no guidance regarding additional acid polymer binders.
(7) The presence of working examples: The specification provides working examples. 
(8) The quantity of experimentation needed to make or used the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would be able to recognize acid polymers, the skilled artisan would not recognize the use of any acid polymer binder with a molecular weight range is from about 200000 g/mol to about 600, 000 g/mol in electrodes.  
Accordingly, it is the positon of the examiner that there is a question as to a scope of enable under 35 USC 112, first paragraph in the instant claims. 

Allowable Subject Matter
The instant claims would be allowable over the prior art of record, because the prior art is silent to an electrode material comprising particles of an electrochemically active material dispersed in a polymer binder, wherein the polymer binder consists of: i. a mixture consisting of an aqueous binder and an acidic polymer; ii. an acidic polymer; or iii. a mixture consisting of a non-aqueous binder and an acidic polymer; wherein the acidic polymer has an average molecular weight within the range of from about 200 000 g/mol to about 600 000 g/mol.
The prior art, such as Buqa et al. U.S. Pub. 2013/0034651, teaches an electrode material comprising particles of an electrochemically active material (cathode electrode slurry; Ex. 2; [0039]) dispersed in a polymer binder (Ex. 2), wherein the polymer binder is: i. a mixture comprising an aqueous binder (6% SBR; Ex. 2) and an acidic polymer (4% PAA; Ex. 2) ; or iii. a mixture comprising a non-aqueous binder (PVDF;  Ex. 2) and an acidic polymer (SBR; Ex. 2).  However, the reference does not teach or suggest that the polymer binder the polymer binder consists of: acidic polymer with  an average 

Response to Amendment
The Applicant asserts that Buqa et al. U.S. Pub. 2013/0034651 is silent to the polymer binder consisting of: acidic polymer with an average molecular weight within the range of from about 200 000 g/mol to about 600 000 g/mol, and optionally an aqueous or non-aqueous binder. In contrast, the Buqa Example 2 recites 4% CMC or PAA, 6% SBR, 3% PVDF. The assertion is correct and the previously pending rejections are overcome.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722


/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722